UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1459


CAROL L. HALL,

                 Plaintiff - Appellant,

          v.

TIMOTHY CHAMPAYNE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cv-03219-CMC)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol L. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol L. Hall seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and     dismissing       without     prejudice       her       complaint      against        an

employee     of      the     U.S.     Department          of     Housing          and   Urban

Development.         The     district       court    referred         this     case     to    a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006 & Supp. 2012).           The magistrate judge recommended dismissing

the complaint and advised Hall that failure to file timely and

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The      timely       filing     of     specific         objections         to    a

magistrate       judge’s     recommendation          is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned        of        the    consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Hall

has     waived    appellate        review     by    failing          to    file     specific

objections       after     receiving       proper    notice.              Accordingly,       we

affirm the district court’s judgment.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented        in     the    materials
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3